Case 5:19-cr-00077-TKW-MJF Document 1 Filed 11/06/19 Page 1 of 31

IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF FLORIDA
PANAMA CITY DIVISION

UNITED STATES OF AMERICA
Vv.

DUANE EDWARD CRAWSON
JEREMIAH JOE ROLLING
JORDAN RYAN HICKS
DAVEY EUGENE MANCILL
JAMES STACEY PAUL
KYLE MARTIN HUDSON
CHRISTOPHER MARION AMMONS
DANYEL MICHELLE WITT
SHERYL DAY GILLMAN
SHYLOE ROSE SACHSE
TILLMAN DOUGLAS MEARS
DAWN MARIE CRUTCHFIELD
JUSTIN MIKEL CHOPELAS
RONALD RYAN ROOF
MEGAN LEANN ROOF
BILLY COAL BRADSHAW
JAMES ERWIN MANCILL -
JOSEPH MATTHEW CROWDER
AUDREY LYNN SMITH
- BRIAN ANTHONY AMMONS
- TAYLOR WARD STRIPLING
DAWN MARIE ROOF
DANIEL OLAJUWON BOSTON
CHASSITY LYNN LEE
JENNIFER MARIE MCCABE -
JUSTINA RAE WILLIAMS
- JOSEPH BAILEY ALEXANDER
DOUGLAS EDWARD MIXON
and
DWAYNE FRAZIER WHITE

 

 

SEALED
INDICTMENT

5 ‘|4or 77- TKW

 

 
 

 

Case 5:19-cr-00077-TKW-MJF Document1 Filed 11/06/19 Page 2 of 31

THE GRAND JURY CHARGES:
COUNT ONE -
A. INTRODUCTION

At all times material to this Indictment: |

1. Defendant DUANE EDWARD CRAWSON was the County
Executive Director of the United States Department of Agriculture’s Farm Service
Agency (“FSA”) for Bay, Holmes, and Washington County, Florida.

2. As the County Executive Director, DUANE EDWARD CRAWSON
was responsible for administering various United States Department of Agriculture
Farm Programs to include the Livestock Forage Disaster Program (“LFP”).

3, The LFP provided government payments to eligible livestock owners
who suffered grazing losses as a result of a qualifying drought, based upon the
number of livestock owned during the drought and the amount of land used to
sustain the livestock. .

4, The FSA determined that both Holmes and Washington County,
Florida, suffered qualifying drought conditions during the grazing season of

calendar year 2016, and were eligible to receive LFP funding.

 

 
 

 

Case 5:19-cr-00077-TKW-MJF Document1 Filed 11/06/19 Page 3 of 31

5. As the County Executive Director, DUANE EDWARD CRAWSON

. \
was responsible for the review and processing of all LFP claims submitted to the

FSA for Holmes and Washington County, Florida.
B. THE CONSPIRACY
Between on or about May 31, 2017, and on or about December 21, 2017, in
the Northern District of Florida and elsewhere, the defendants,

DUANE EDWARD CRAWSON,
JEREMIAH JOE ROLLING,
JORDAN RYAN HICKS,
DAVEY EUGENE MANCILL,
JAMES STACEY PAUL,
KYLE MARTIN HUDSON,
CHRISTOPHER MARION AMMONS,
DANYEL MICHELLE WITT,
SHERYL DAY GILLAM,
SHYLOE ROSE SACHSE,
TILLMAN DOUGLAS MEARS,
DAWN MARIE CRUTCHFIELD,
JUSTIN MIKEL CHOPELAS,
RONALD RYAN ROOF,
MEGAN LEANN ROOF,
BILLY COAL BRADSHAW,
JAMES ERWIN MANCILL,
JOSEPH MATTHEW CROWDER,
AUDREY LYNN SMITH,
BRIAN ANTHONY AMMONS,
TAYLOR WARD STRIPLING,
DAWN MARIE ROOF,
DANIEL OLAJUWON BOSTON,
CHASSITY LYNN LEE,
JENNIFER MAIRE MCCABE,

3

 
 

 

Case 5:19-cr-00077-TKW-MJF Document1 Filed 11/06/19 Page 4 of 31

JUSTINA RAE WILLIAMS,
JOSEPH BAILEY ALEXANDER,
DOUGLAS EDWARD MIXON,
DWAYNE FRAZIER WHITE,
did knowingly and willfully combine, conspire, confederate, and agree together
and with other persons to devise and intend to devise a scheme to defraud and to
obtain money and property by means of material false and fraudulent pretenses,
representations, and promises, and, for the purpose of executing this scheme, to
cause wire communications to be transmitted in interstate commerce, in violation
of Title 18, United States Code, Section 1343.
C. MANNER AND MEANS

It was part of this conspiracy that:

1. While employed as County Executive Director of the Farm Service
Agency, DUANE EDWARD CRAWSON made and caused to be made false and
fraudulent representations in Livestock Forage Disaster Program applications to
fraudulently obtain money from the United States Department of Agriculture.

2. DUANE EDWARD CRAWSON solicited the personal identifying

information (“PI”) of the conspirators, to include their names and social security

numbers, in addition to the conspirators’ bank account and routing numbers.

 
 

Case 5:19-cr-00077-TKW-MJF Document1 Filed 11/06/19 Page 5 of 31

3. DUANE EDWARD CRAWSON falsely reflected livestock and
parcels of farmland that were not owned or leased by the conspirators in the
fraudulent LEP applications, causing drought assistance funds of the United States
Department of Agriculture to be deposited into the conspirators’ bank accounts.

4. After the direct deposit of the fraud proceeds, the conspirators
withdrew cash from their bank accounts and paid DUANE EDWARD
CRAWSON an agreed upon percentage of the fraud proceeds in the form of cash
kickbacks. |

5. By this conduct, the conspirators fraudulently obtained, and attempted
to obtain, United States Department of Agriculture drought assistance funds
totaling approximately $373,483.

All in violation of Title 18, United States Code, Section 1349.

COUNT TWO

On or about May 31, 2017, in the Northern District of Florida and
elsewhere, the defendants,

DUANE EDWARD CRAWSON
JEREMIAH TOE ROLLING,

knowingly and willfully did receive, conceal, and retain, with the intent to convert

to their own use and gain, money of the United States, of a value of more than

5

 
Case 5:19-cr-00077-TKW-MJF Document1 Filed 11/06/19 Page 6 of 31

$1,000, to vit money of the Department of Agriculture, an agency of the United
States, in the approximate amount of $2,313.00, knowing such money to have been
embezzled, stolen, and converted.

In violation of Title 18, United States Code, Sections 641 and 2.

COUNT THREE

On or about July 7, 2017, in the Northern District of Florida and elsewhere,

the defendants,
DUANE EDWARD CRAWSON
and oo
JORDAN RYAN HICKS,

knowingly and willfully did receive, conceal, and retain, with the intent to convert
to their own use and gain, money of the United States, of a value of more than
$1,000, to wit, money of the Department of Agriculture, an agency of the United
States, in the approximate amount of $11,876.00, knowing such money to have
been embezzled, stolen, and converted.

In violation of Title 18, United States Code, Sections 641 and. 2.

COUNT FOUR

On or about July 28, 2017, in the Northern District of Florida and elsewhere,

the defendants,

 
 

 

Case 5:19-cr-00077-TKW-MJF Document1 Filed 11/06/19 Page 7 of 31

DUANE EDWARD CRAWSON
and
JORDAN RYAN HICKS,

knowingly and willfully did receive, conceal, and retain, with the intent to convert
to their own use and gain, money of the United States, of a value of more than
$1,000, to wit, money of the Department of Agriculture, an agency of the United
States, in the approximate amount of $12,166.00, knowing such money to have
been embezzled, stolen, and converted.

In violation of Title 18, United States Code, Sections 641 and 2.

COUNT FIVE |
On or about August 3, 2017, in the Northern District of Florida and

elsewhere, the defendants,

DUANE EDWARD CRAWSON,
JORDAN RYAN HICKS,
and
CHRISTOPHER MARION AMMONS,
knowingly and willfully did receive, conceal, and retain, with the intent to convert
to their own use and gain, money of the United States, of a value of more than
$1,000, to wit, money of the Department of Agriculture, an agency of the United

States, in the approximate amount of $17,596.00, knowing such money to have

been embezzled, stolen, and converted.

 

 
 

Case 5:19-cr-00077-TKW-MJF Document1 Filed 11/06/19 Page 8 of 31

In violation of Title 18, United States Code, Sections 641 and 2.
COUNT SIX
On or about August 7, 2017, in the Northern District of Florida and
elsewhere, the defendants,

. DUANE EDWARD CRAWSON
KYLE MARTIN HUDSON, —
knowingly and willfully did receive, conceal, and retain, with the intent to convert
to their own use and gain, money of the United States, of a value of more than
$1,000, to wit, money of the Department of Agriculture, an agency of the United
States, in the approximate amount of $25,486.00, knowing such money to have
been embezzled, stolen, and converted.
In violation of Title 18, United States Code, Sections 641 and 2.
COUNT SEVEN
On or about August 10, 2017, in the Northern District of Florida and
elsewhere, the defendants,
DUANE EDWARD CRAWSON
DANYEL MICHELE WITT,

knowingly and willfully did receive, conceal, and retain, with the intent to convert

to their own use and gain, money of the United States, of a value of more than

. 8

 
 

 

 

Case 5:19-cr-00077-TKW-MJF Document1 Filed 11/06/19 Page 9 of 31

$1,000, to wit, money of the Department of Agriculture, an agency of the United
States, in the approximate amount of $2,885.00, knowing such money to have been
| embezzled, stolen, and converted.
In violation of Title 18, United States Code, Sections 641 and 2.
COUNT EIGHT
On or about August 29, 2017, in the Northern District of Florida and
elsewhere, the defendants,
DUANE EDWARD CRAWSON,
JAMES STACEY PAUL,
and
DWAYNE FRAZIER WHITE,
knowingly and willfully did receive, conceal, and retain, with the intent to convert
to their own use and gain, money of the United States, of a value of more than
$1,000, to wit, money of the Department of Agriculture, an agency of the United
States, in the approximate amount of $133 73.00, knowing such money to have
been embezzled, stolen, and converted.
In violation of Title 18, United States Code, Sections 641 and 2.
~ COUNT NINE

On or about September 7, 2017, in the Northern District of Florida and |

elsewhere, the defendants,

 
 

 

Case 5:19-cr-00077-TKW-MJF Document1 Filed 11/06/19 Page 10 of 31

DUANE EDWARD CRAWSON
and
DANYEL MICHELE WITT,
knowingly and willfully did receive, conceal, and retain, with the intent to convert

to their own use and gain, money of the United States, of a value of more than |

$1,000, to wit, money of the Department of Agriculture, an agency of the United

States, in the approximate amount of $6,776.00, knowing such money to have been

embezzled, stolen, and converted.

In violation of Title 18, United States Code, Sections 641 and 2.

COUNT TEN

On or about September 7, 2017, in the Northern District of Florida and

elsewhere, the defendants, |
DUANE EDWARD CRAWSON
DANYEL MICHELLE WITT,

did knowingly possess and use, without lawful authority, a means of identification

of another person, to wit, the name and social security number of S.E., during and

in relation to a felony violation enumerated in Title 18, United States Code,

‘Section 1028A(c), namely, theft of government money, as charged in Count Nine

of this Indictment.

In violation of Title 18, United States Code, Sections 1028A(a)(1) and 2.
10

 
 

 

Case 5:19-cr-00077-TKW-MJF Document1 Filed 11/06/19 Page 11 of 31

COUNT ELEVEN
On or about September 18, 2017, in the Northern District of Florida and —
elsewhere, the defendants,
DUANE EDWARD CRAWSON
SHERYL DAY GILLMAN,

knowingly and willfully did receive, conceal, and retain, with the intent to convert

to their own use and gain, money of the United States, of a value of more than

. $1,000, to wit, money of the Department of Agriculture, an agency of the United

States, in the approximate amount of $7,329.00, knowing such money to have been
embezzled, stolen, and converted.
In violation of Title 18, United States Code, Sections 641 and 2.
COUNT TWELVE
On or about September 19, 2017, in the Northern District of Florida and
elsewhere, the defendants,

DUANE EDWARD CRAWSON,
SHERYL DAY GILLMAN,
and
SHYLOE ROSE SACHSE,
knowingly and willfully did receive, conceal, and retain, with the intent to convert

to their own use and gain, money of the United States, of a value of more than

11

 
 

 

Case 5:19-cr-00077-TKW-MJF Document1 Filed 11/06/19 Page 12 of 31

$1,000, to wit, money of the Department of Agriculture, an agency of the United
States, in the approximate amount of $7,038.00, knowing such money to have been
embezzled, stolen, and converted.
In violation of Title 18, United States Code, Sections 641 and 2.
COUNT THIRTEEN
On or about September 20, 2017, in the Northern District of Florida and

elsewhere, the defendants,

DUANE EDWARD CRAWSON
and
JAMES STACEY PAUL,

knowingly and willfully did receive, conceal, and retain, with the intent to convert

- to their own use and gain, money of the United States, of a value of more than

$1,000, to wit, money of the Department of Agriculture, an agency of the United
States, in the approximate amount of $11,474.00, knowing such money to have
been embezzled, stolen, and converted.
In violation of Title 18, United States Code, Sections 641 and 2.
COUNT FOURTEEN
On or about September 24, 2017, in the Northern District of Florida and

elsewhere, the defendants,

12

 
 

Case 5:19-cr-00077-TKW-MJF Document1 Filed 11/06/19 Page 13 of 31

DUANE EDWARD CRAWSON
and
DAVEY EUGENE MANCILL,

f

knowingly and willfully did receive, conceal, and retain, with the intent to convert

to their own use and gain, money of the United States, of a value of more than

. $1,000, to wit, money of the Department of Agriculture, an agency of the United

States, in the approximate amount of $9,427.00, knowing such money to have been
embezzled, stolen, and converted.

In violation of Title 18, United States Code, Sections 641 and 2.

COUNT FIFTEEN

On or about September 27, 2017, in the Northern District of Florida and

elsewhere, the defendants,
DUANE EDWARD CRAWSON,
JAMES STACEY PAUL,

and
TILLMAN DOUGLAS MEARS,

knowingly and willfully did receive, conceal, and retain, with the intent to convert

to their own use and gain, money of the United States, of a value of more than
$1,000, to wit, money of the Department of Agriculture, an agency of the United
States, in the approximate amount of $16,906.00, knowing such money to have — _

been embezzled, stolen, and converted.

13

 
 

 

Case 5:19-cr-00077-TKW-MJF Document1 Filed 11/06/19 Page 14 of 31

In violation of Title 18, United States Code, Sections 641 and 2.
COUNT SIXTEEN
On or about September 29, 2017, in the Northern District of Florida and

elsewhere, the defendants,

DUANE EDWARD CRAWSON
and
DAVEY EUGENE MANCILL,

knowingly and willfully did receive, conceal, and retain, with the intent to convert

to their own use and gain, money of the United States, of a value of more than

$1,000, to wit, money of the Department of Agriculture, an agency of the United
States, in the approximate amount of $7,918.00, knowing such money to have been
embezzled, stolen, and converted. -
In violation of Title 18, United States Code, Sections 641 and 2.
COUNT SEVENTEEN
On or about September 29, 2017, in the Northern District of Florida and
elsewhere, the defendants,

DUANE EDWARD CRAWSON
. and
DAVEY EUGENE MANCILL,

did knowingly possess and use, without lawful authority, a means of identification

of another person, to wit, the name and social security number of A.H., during and

14

 

 
 

Case 5:19-cr-00077-TKW-MJF Document1 Filed 11/06/19 Page 15 of 31

in relation to a felony violation enumerated in Title 18, United States Code,
Section 1028A(c), namely, theft of government money, as charged in Count
Sixteen of this Indictment.
In violation of Title 18, United States Code, Sections 1028A(a)(1) and 2.
COUNT EIGHTEEN
On or about October 4, 2017, in the Northern District of F lorida and
elsewhere, the defendants,

DUANE EDWARD CRAWSON,
JAMES STACEY PAUL,
and

TILLMAN DOUGLAS MEARS,
knowingly and willfully did receive, conceal, and retain, with the intent to convert
to their own use and gain, money of the United States, of a value of more than
$1,000, to wit, money of the Department of Agriculture, an agency of the United
States, in the approximate amount of $8,966.00, knowing such money to have been
embezzled, stolen, and converted.

In violation of Title 18, United States Code, Sections 641 and 2.
COUNT NINETEEN

On or about October 4, 2017, in the Northern District of Florida and

elsewhere, the defendants,

15

 
 

 

Case 5:19-cr-00077-TKW-MJF Document1 Filed 11/06/19 Page 16 of 31

DUANE EDWARD CRAWSON
and
JAMES STACEY PAUL,

did knowingly possess and use, without lawful authority, a means of identification
of another person, to wit, the name and social security number of T.M., during and
in relation to a felony violation enumerated in Title 18, United States Code,
Section 1028A(c), namely, theft of government money, as charged in Count
Eighteen of this Indictment. ©

In violation of Title 18, United States Code, Sections 1028A(a)(1) and 2.

COUNT TWENTY

On or about October 10, 2017, in the Northern District of Florida and

elsewhere, the defendants,
DUANE EDWARD CRAWSON,
DAVEY EUGENE MANCILL,
RONALD RYAN ROOF,
and
JUSTIN MIKEL CHOPELAS,

knowingly and willfully did receive, conceal, and retain, with the intent to convert
to their own use and gain, money of the United States, of a value of more than
$1,000, to wit, money of the Department of Agriculture, an agency of the United

States, in the approximate amount of $9,885.00, knowing such money to have been

embezzled, stolen, and converted.

16

 

 
 

 

Case 5:19-cr-00077-TKW-MJF Document1 Filed 11/06/19 Page 17 of 31

In violation of Title 18, United States Code, Sections 641 and 2.
COUNT TWENTY-ONE
On or about October 10, 2017, in the Northern District of Florida and

elsewhere, the defendants,

DUANE EDWARD CRAWSON,
DAVEY EUGENE MANCILL,
and
RONALD RYAN ROOF,
knowingly and willfully did receive, conceal, and retain, with the intent to convert
to their own use and gain, money of the United States, of a value of more than |
$1,000, to wit, money of the Department of Agriculture, an agency of the United
States, in the approximate amount of $9,734.00, knowing such money to have been
embezzled, stolen, and converted.
In violation of Title 18, United States Code, Sections 641 and 2.
COUNT TWENTY-TWO
On or about October 12, 2017, in the Northern District of Florida and

elsewhere, the defendants,

DUANE EDWARD CRAWSON,
JAMES STACEY PAUL,
and
DAWN MARIE CRUTCHFIELD,

17

 

 
 

 

Case 5:19-cr-00077-TKW-MJF Document1 Filed 11/06/19 Page 18 of 31

knowingly and willfully did receive, conceal, and retain, with the intent to convert
to their own use and gain, money of the United States, of a value of more than
$1,000, to wit, money of the Department of Agriculture, an agency of the United
States, in the approximate amount of $3,858.08, knowing such money to have been
embezzled, stolen, and converted.

In violation of Title 18, United States Code, Sections 641 and 2.

COUNT TWENTY-THREE

On or about October 18, 2017, in the Northern District of Florida and

elsewhere, the defendants, —
DUANE EDWARD CRAWSON,
DAVEY EUGENE MANCILL,
and
MEGAN LEANN ROOF,

knowingly and willfully did receive, conceal, and retain, with the intent to convert
to their own use and gain, money of the United States, of a value of more than
$1,000, to wit, money of the Department of Agriculture, an agency of the United
States, in the approximate amount of $9,796.00, knowing such money to have been

embezzled, stolen, and converted.

In violation of Title 18, United States Code, Sections 641 and 2.

18

 
 

 

Case 5:19-cr-00077-TKW-MJF Document1 Filed 11/06/19 Page 19 of 31

COUNT TWENTY-FOUR
On or about October 24, 2017, in the Northern District of Florida and

elsewhere, the defendants,

DUANE EDWARD CRAWSON,
DAVEY EUGENE MANCILL,
BILLY COAL BRADSAW,
knowingly and willfully did receive, conceal, and retain, with the intent to convert
to their own use and gain, money of the United States, of a value of more than
$1,000, to wit, money of the Department of Agriculture, an agency of the United
States, in the approximate amount of $12,267.00, knowing such money to have
been embezzled, stolen, and converted.
In violation of Title 18, United States Code, Sections 641 and 2.
_ COUNT TWENTY-FIVE
On or about October ’24, 2017, in the Northern District of Florida and
elsewhere, the defendants,
. DUANE EDWARD CRAWSON,
DAVEY EUGENE MANCILL,
JAMES ERWIN MANCILL,

knowingly and willfully did receive, conceal, and retain, with the intent to convert

to their own use and gain, money of the United States, ofa value of more than

19

 
 

 

Case 5:19-cr-00077-TKW-MJF Document1 Filed 11/06/19 Page 20 of 31

$1,000, to wit, money of the Department of Agriculture, an agency of the United
States, in the approximate amount of $10,592.00, knowing such money to have
been embezzled, stolen, and converted.

In violation of Title 18, United States Code, Sections 641 and 2..

COUNT TWENTY-SIX

On or about November 7, 2017, in the Northern District of Florida and

elsewhere, the defendants,
DUANE EDWARD CRAWSON,
DAVEY EUGENE MANCILL,

and
JOSEPH MATTHEW CROWDER,

_ knowingly and willfully did receive, conceal, and retain, with the intent to convert

to their own use and gain, money of the United States, of a value of more than
$1,000, to wit, money of the Department of Agriculture, an agency of the United
States,-in the approximate amount of $9,569.00, knowing such money to have been
embezzled, stolen, and converted.
In violation of Title 18, United States Code, Sections 641 and 2.
COUNT TWENTY-SEVEN
On or about November 7, 2017, in the Northern District of Florida and

elsewhere, the defendants,

20

 
 

Case 5:19-cr-00077-TKW-MJF Document1 Filed 11/06/19 Page 21 of 31

DUANE EDWARD CRAWSON,
DAVEY EUGENE MANCILL,
and
AUDREY LYNN SMITH,

knowingly and willfully did receive; conceal, and retain, with the intent to convert
to their own use and gain, money of the United States, of a value of more than
$1,000, to wit, money of the Department of Agriculture, an agency of the United
States, in the approximate amount of $7,969.00, knowing such money to have been
embezzled, stolen, and converted,

In violation of Title 18, United States Code, Sections 641 and 2.

COUNT TWENTY-EIGHT
On or about November 7, 2017, in the Northern District of Florida and

elsewhere, the defendants,

DUANE EDWARD CRAWSON,
JORDAN RYAN HICKS,
and
BRIAN ANTHONY AMMONS,
knowingly and willfully did receive, conceal, and retain, with the intent to convert
to their own use and gain, money of the United States, of a value of more than
$1,000, to wit, money of the Department of Agriculture, an agency of the United

States, in the approximate amount of $8,386.00, knowing such money to have been

embezzled, stolen, and converted.

21

 

 
 

 

 

Case 5:19-cr-00077-TKW-MJF Document1 Filed 11/06/19 Page 22 of 31

In violation of Title 18, United States Code, Sections 641 and 2.
COUNT TWENTY-NINE
On or about November 7, 2017, in the Northern District of Florida and

elsewhere, the defendants,

' DUANE EDWARD CRAWSON,
JORDAN RYAN HICKS,
and
TAYLOR WARD STRIPLING,
knowingly and willfully did receive, conceal, and retain, with the intent to convert
to their own use and gain, money of the United States, of a value of more than
$1,000, to wit, money of the Department of Agriculture, an agency of the United
States, in the approximate amount of $8,322.00, knowing such money to have been
embezzled, stolen, and converted.
In violation of Title 18, United States Code, Sections 641 and 2. —
COUNT THIRTY
On or about November 15, 2017, in the Northern District of Florida and

elsewhere, the defendants,

DUANE EDWARD CRAWSON
and
JORDAN RYAN HICKS,

22

 
 

Case 5:19-cr-00077-TKW-MJF Document1 Filed 11/06/19 Page 23 of 31

knowingly and willfully did receive, conceal, and retain, with the intent to convert
to their own use and gain, money of the United States, of a value of more than
$1,000, to wit, money of the Department of Agriculture, an agency of the United
States, in the approximate amount of $10,569.00, knowing such money to have
been embezzled, stolen, and converted.
In violation of Title 18, United States Code, Sections 641 and 2.
COUNT THIRTY-ONE

| On or about November 15, 2017, in the Northern District of Florida and

elsewhere, the defendants,

DUANE EDWARD CRAWSON,
DAVEY EUGENE MANCILI,
and
DAWN MARIE ROOF,
knowingly and willfully did receive, conceal, and retain, with the intent to convert
to their own use and gain, money of the United States, of a value of more than
$1,000, to wit, money of the Department of Agriculture, an agency of the United
States, in the approximate amount of $9,597.00, knowing such money to have been

embezzled, stolen, and converted.

In violation of Title 18, United States Code, Sections 641 and 2.

23

 
 

Case 5:19-cr-00077-TKW-MJF Document1 Filed 11/06/19 Page 24 of 31

COUNT THIRTY-TWO
On or about November 21, 2017, in the Northern District of Florida and

elsewhere, the defendants,

- DUANE EDWARD CRAWSON,
DAVEY EUGENE MANCILL,
and
DANIEL OLAJUWON BOSTON,

-knowingly and willfully did receive, conceal, and retain, with the intent to convert

to their own use and gain, money of the United States, of a value of more than
$1,000, to wit, money of the Department of Agriculture, an agency of the United
States, in the approximate amount of $12,082.00, knowing such money to have
been embezzled, stolen, and converted.
In violation of Title 18, United States Code, Sections 641 and 2.
~ COUNT THIRTY-THREE
On or about November 24, 2017, in the Northern District of Florida and
elsewhere, the defendants, |
DUANE EDWARD CRAWSON,
JAMES STACEY PAUL,
and
CHASSITY LYNN LEE,

knowingly and willfully did receive, conceal, and retain, with the intent to convert

to their own use and gain, money of the United States, of a value of more than

24

 
 

Case 5:19-cr-00077-TKW-MJF Document1 Filed 11/06/19 Page 25 of 31

$1,000, to wit, money of the Department of Agriculture, an agency of the United
States, in the approximate amount of $9,583.00, knowing such money to have been
embezzled, stolen, and converted.
In violation of Title 18, United States Code, Sections 641 and 2.
. COUNT THIRTY-FOUR
On or about December 14, 2017, in the Northern District of Florida and
elsewhere, the defendants,
DUANE EDWARD CRAWSON,
DAVEY EUGENE MANCILL,
JENNIFER MARIE MCCABE,
knowingly and willfully did receive, conceal, and retain, with the intent to convert
to their own use and gain, money of the United States, of a value of more than
$1,000, to wit, money of the Department of Agriculture, an agency of the United
States, in the approximate amount of $5,548.00, knowing such money to have been
embezzled, stolen, and converted.
In violation of Title 18, United States Code, Sections 641 and 2.
COUNT THIRTY-FIVE

On or about December 14, 2017, in the Northern District of Florida and

elsewhere, the defendants,

25

 
 

Case 5:19-cr-00077-TKW-MJF Document1 Filed 11/06/19 Page 26 of 31

DUANE EDWARD CRAWSON,
DAVEY EUGENE MANCILL,
JUSTINA RAE WILLIAMS,

knowingly and willfully did receive, conceal, and retain, with the intent to convert
to their own use and gain, money of the United States, of a value of more than
$1,000, to wit, money of the Department of Agriculture, an agency of the United
States, in the approximate amount of $5,480.00, knowing such money to have been
embezzled, stolen, and converted.

In violation of Title 18, United States Code, Sections 641 and 2.

COUNT THIRTY-SIX
On or about December 21, 2017, in the Northern District of Florida and

elsewhere, the defendants,

DUANE EDWARD CRAWSON,
DAVEY EUGENE MANCILL,
JOSEPH BAILEY ALEXANDER,
knowingly and willfully did receive, conceal, and retain, with the intent to convert
to their own use and gain, money of the United States, ofa value of more than
$1,000, to wit, money of the Department of Agriculture, an agency of the United

States, in the approximate amount of $6,068.00, knowing such money to have been

embezzled, stolen, and converted.

26

 
 

 

 

Case 5:19-cr-00077-TKW-MJF Document1 Filed 11/06/19 Page 27 of 31

In violation of Title 18, United States Code, Sections 641 and 2.
COUNT THIRTY-SEVEN

From on or about J anuary 1, 2017 through on or about December 31, 2017,

. in the Northern District of Florida and elsewhere, the defendant,

DUANE EDWARD CRAWSON,
a resident of Holmes County, Florida, willfully attempted to evade and defeat
income tax due and owing by him and his spouse to the United States of America,
for the calendar year 2017, by preparing and causing to be prepared, and by
signing and causing to be signed, a false and fraudulent United States Individual
Income Tax Return, Form 1040, which was submitted to the Internal Revenue
Service. On the tax return, Defendant reported and caused to be reported that his
and his spouse’s joint taxable income for calendar year 2017 was $74,768.00, and
that the amount of tax due and owing was $10,284.00. In fact, as Defendant knew,
Defendant and his spouse had joint taxable income for the calendar year 2017 that
was greater than the amount reported on the tax return, and as a result of such
additional taxable income, there was additional tax due and owing to the United
States of America.

In violation of Title 26, United States Code, Section 7201.

27

 
 

Case 5:19-cr-00077-TKW-MJF Document 1 Filed 11/06/19 Page 28 of 31

COUNT THIRTY-EIGHT
From on or about January 1, 2017, through on or about November 5, 2019,
in the Northern District of Florida and elsewhere, the defendant,
DUANE EDWARD CRAWSON,
did corruptly endeavor to obstruct and impede the due administration of the
internal revenue laws by instructing the conspirators of his unlawful kickback
scheme to lie to federal investigators regarding the nature of the fraud proceeds,
falsely implicating an innocent employee of the Farm Service Agency in the fraud,
shredding fraudulent documents used in the kickback scheme, and filing with the
Internal Revenue Service a false and fraudulent U.S. Individual Income Tax
Retum, Form, 1040, for calendar year 2017, which claimed a tax refund due of
$2,634.00, whereas DUANE EDWARD CRAWSON was not entitled to a tax
refund in this amount.
‘In violation of Title 26, United States Code, Section 7212(a).
CRIMINAL FORFEITURE
The allegations contained in Counts One through Nine, Eleven through

Sixteen, Eighteen, and Twenty through Thirty-Six of this Indictment are hereby

realleged and incorporated by reference for the purpose of alleging forfeiture,

28

 

 
Case 5:19-cr-00077-TKW-MJF Document1 Filed 11/06/19 Page 29 of 31

pursuant to the provisions of Title 18, United States Code, Section 981(a)(1)(C),
and Title 28, United States Code, Section 2461(c).

From their engagement in any or all of the violations alleged in Counts One
through Nine, Eleven through Sixteen, Eighteen, and Twenty through Thirty-Six of
this Indictment, the defendants,

DUANE EDWARD CRAWSON,
JEREMIAH JOE ROLLING,
JORDAN RYAN HICKS,
DAVEY EUGENE MANCILL,
JAMES STACEY PAUL,
KYLE MARTIN HUDSON,
CHRISTOPHER MARION AMMONS,
DANYEL MICHELLE WITT,
SHERYL DAY GILLAM,
SHYLOE ROSE SACHSE,
TILLMAN DOUGLAS MEARS,
~ DAWN MARIE CRUTCHFIELD,
JUSTIN MIKEL CHOPELAS,
RONALD RYAN ROOF,
MEGAN LEANN ROOF,
BILLY COAL BRADSHAW,
JAMES ERWIN MANCILL,
JOSEPH MATTHEW CROWDER,
AUDREY LYNN SMITH,
BRIAN ANTHONY AMMONS,
TAYLOR WARD STRIPLING,
DAWN MARIE ROOF,
DANIEL OLAJUWON BOSTON,
CHASSITY LYNN LEE,
JENNIFER MAIRE MCCABE,
JUSTINA RAE WILLIAMS,
JOSEPH BAILEY ALEXANDER,

29

 
Case 5:19-cr-00077-TKW-MJF Document1 Filed 11/06/19 Page 30 of 31

DOUGLAS EDWARD MIXON,
and,
DWAYNE FRAZIER WHITE,
shall forfeit to the United States, pursuant to Title 18, United States Code, Section
981(a)(1)(C), and Title 28, United States Code, Section 2461(c), any and all of
their rights, title, and interest in any property, real and personal, constituting, and

derived from, proceeds traceable to such offenses.

If any of the property described above as being subject to forfeiture, as a

‘result of acts or omissions of the defendants:

1 cannot be located upon the exercise of due diligence;
ii. has been transferred, sold to, or deposited with a third party;
iii. ‘has been placed beyond the jurisdiction of this Court;
iv. has been substantially diminished in value; or
v. has been commingled with other property that cannot be
subdivided without difficulty,
it is the intent of the United States, pursuant to Title 28, United States Code,

Section 2461(c), and Title 21, United States Code, Section 853 (p), to seek

30

 
Case 5:19-cr-00077-TKW-MJF Document1 Filed 11/06/19 Page 31 of 31

forfeiture of any other property of said defendants up to the value of the forfeitable

property.

A TRUE BILL:

 

yt (os l2o14

 

 

 

KE

United States Attorney

——TASON R. CQODY Z
Assistant United an

 

 

31
